Dismissed and Memorandum Opinion filed April 20, 2006








Dismissed and Memorandum Opinion filed April 20, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00927-CV
____________
 
PETER ACTIE, Appellant
 
V.
 
TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, 
CERSANDRA D. TEAGUE, AND KEITH CLENDENNEN, Appellees
 

 
On
Appeal from the 23rd District Court
Brazoria County, Texas
Trial
Court Cause No. 31344
 

 
M E M O R A N D U M   O
P I N I O N
Peter Actie, an inmate, filed suit against the Texas
Department of Criminal Justice (TDCJ), Daniel C. Agbaroji, Cersandra D. Teague,
and Keith Clendennen.  TDCJ, Teague and
Clendennen moved to dismiss Actie=s claims pursuant to Chapter 14 of
the Texas Civil Practice and Remedies Code. 
The trial court granted the motion.




The record before this court does not reflect Actie=s suit against Agbaroji has been
dismissed and no order of severance appears in the record.  The order Actie is appealing from is not a
final judgment or an appealable interlocutory order.  See Street v. Honorable Second Court of
Appeals, 756 S.W.2d 299, 301 (Tex. 1988) (A judgment is final for purposes
of appeal if it disposes of all issues and parties in a case), and Southwest
Investments Diversified, Inc. v. Estate of Mieszkuc, 171 S.W.3d 461,467
(Tex.App.‑Houston [14th Dist.] 2005, no pet.) (Absent a statutory or
constitutional source of authority, our appellate jurisdiction is limited to
final judgments).  In the absence of an
appealable order, we lack jurisdiction of this appeal.  
Accordingly, the appeal is dismissed. 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 20, 2006.
Panel consists of Justices Hudson,
Fowler, and Seymore.